Citation Nr: 0607101	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  01-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of brain trauma with headaches and dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1975 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In October 2002, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The case was remanded for additional 
development in August 2003 and subsequently transferred to 
the jurisdiction of the RO in Nashville, Tennessee.

In a December 2005 statement the veteran's accredited 
representative raised the issue of entitlement to service 
connection for anxiety and agoraphobia as inextricably 
intertwined with the issue on appeal.  The Board finds this 
pending claim is inextricably intertwined with the issue of 
on appeal; therefore, the matter must be remanded for 
additional development.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record indicates the veteran was adequately notified of the 
VCAA by correspondence dated in April and November 2004.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim, make reasonable efforts to obtain relevant records 
adequately identified and authorized by the claimant, notify 
the claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a Federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R. § 3.159 (2005).  

In this case, the veteran contends that her service-connected 
residuals of brain trauma with headaches and dizziness are 
more severely disabling than indicated by the present 10 
percent evaluation.  She asserts, in essence, that the 
disorder has resulted in a marked interference with 
employment.  It is significant to note that it was the 
impression of a June 2000 VA fee basis examiner that the 
veteran's headaches were most likely muscle contraction 
headaches and that there was some concern about a functional 
cause for her headaches.  A psychiatric evaluation was 
recommended.  In an August 2003 remand the Board requested 
additional development be conducted to obtain medical and 
employment information and for an additional neurological 
examination for opinions including whether the veteran's 
present complaints of recurrent headaches and dizziness were 
due to her service-connected residuals of brain trauma or 
were related to her nonservice-connected agoraphobia and 
anxiety.  

The record shows that in April 2004 the veteran signed copies 
of VA Form 21-4142 for the release to VA of private medical 
records, but that in correspondence dated in November 2004 VA 
requested she provide additional authorization due to a 
change in law.  No subsequent response as to this matter was 
apparently received from the veteran.  A June 2005 VA 
neurology examiner found it was as likely as not that the 
veteran had post-concussion headaches possibly exacerbated by 
her anxiety disorder/agoraphobia.  It was noted that the 
veteran had slight facial asymmetry, possibly due to her 
brain trauma.  A brain imaging study and neuropsychological 
testing were recommended.  It was subsequently noted that an 
August 2005 computed tomography (CT) scan was entirely 
normal.  The examiner, however, provided no opinion as to 
which of the veteran's present symptoms were attributable 
exclusively to her service-connected disability.

VA regulations provide that ratings for brain disease due to 
trauma with purely subjective complaints such as headaches, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2005).  In light of 
the medical evidence attributing, to some extent, an 
exacerbation of neurological symptoms to a psychiatric 
disorder, the Board finds additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  As the claim concerning entitlement 
to service connection for anxiety and 
agoraphobia is deemed to be 
"inextricably intertwined" with the 
issue on appeal, VA must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to these matters.  This 
includes notifying the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide, and 
(4) to request or tell the claimant to 
provide any evidence in her possession 
that pertains to this claim.  

2.  The veteran should be scheduled for a 
psychiatric examination for an opinion as 
to whether there is at least a 50 percent 
probability or greater that her anxiety 
disorder/agoraphobia is related to 
service, or, in the alternative, whether 
the veteran's service-connected brain 
trauma causes an increase in, but is not 
the proximate cause of anxiety and 
agoraphobia.  All indicated tests and 
studies are to be performed.  Prior to 
any examination, the claims folder must 
be made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  The 
opinion should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  Thereafter, if necessary, the June 
2005 VA neurology examiner should be 
allowed an opportunity to provide an 
additional opinion as to which of the 
veteran's present symptoms are 
attributable exclusively to her service-
connected disability and the degree to 
which they interfere with employment.  

If the examiner is unavailable the 
requested opinion should be obtained from 
another appropriate medical specialist.  
All indicated tests and studies are to be 
performed.  Prior to any examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

5.  Thereafter, the issue of entitlement 
to service connection for anxiety and 
agoraphobia must be adjudicated.  The 
veteran and her representative should be 
notified of any decision and of her 
appellate rights.  If a timely notice of 
disagreement is filed, the veteran should 
be furnished a statement of the case and 
provided the requisite period of time for 
a response.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

